Citation Nr: 0515248
Decision Date: 06/06/05	Archive Date: 09/19/05

DOCKET NO. 00-15 797                        DATE JUN 06 2005


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1. Entitlement to an increased evaluation for pes planus, currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation tinea pedis, tenia cruris, and tenia versicolor, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty from March 1968 to February 1970. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2003, the Board remanded this claim to the RO for additional development. The case has been returned to the Board and is ready for further review.

FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to substantiate his claim, and has obtained and fully developed all evidence necessary for the equitable disposition of the claim.

2. The veteran's bilateral pes planus is manifested by complaints of pain and is not shown to be manifested by pronounced, bilateral flat feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.

3. The veteran's tinea pedis, tenia cruris, and tenia versicolor disability is manifested by complaints of itching with scaling, without evidence of systemic or nervous manifestations, or evidence of constant or near-constant systemic therapy or other immunosuppressive drugs during the past 12-month period, or evidence

- 2 



that more than 40 percent of exposed areas are affected, or evidence of more than 40 percent of the entire body is affected.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2004).

2. The schedular criteria for a rating in excess of 30 percent for tinea pedis, tenia cruris, and tenia versicolor, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7813, 7806 (2002) and DC 7813, 7806 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159).

This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans claims (CA VC or Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096,2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

- 3 



On August 29, 2001, the final regulations implementing the VCAA were published in the Federal Register. The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 45,630-32 (August 29,2001) (codified at 38 C.F.R. § 3.159).

The veteran was provided with notice pursuant to the VCAA, 38 U.S.C.A.
§ 5103(a) and 38 C.F.R. § 3.159. In a letter from the RO in November 2004, he was told what evidence was of record and what was needed to substantiate his claim. He was also told of what evidence and information the government would obtain and of what he should obtain. All relevant VA outpatient treatment records have been obtained. There is no indication that there are any pertinent private records available that should be obtained. The veteran has been examined in conjunction with this claim and medical opinions have been given. Therefore, any outstanding development not already conducted by VA is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, _Vet. App. _No. 01-944 (Vet. App. Jan. 13,2004); recon 'd _Vet. App. No. 01-944 (June 24, 2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. § 5103(a), implicitly, require that VA request that the claimant provide any evidence in his or her possession that pertains to the claim. The CAVC's statement that §§ 5103(a) and 3.159(b)(l) require VA to include such a request as part of the notice provided to a claimant under those provisions is obiter dictum and is not binding on VA. See VAOPGCPREC 1-2004 (Feb. 24, 2004). Additionally, the Pelegrini decision had not held that VA's notice must contain the "magic" words of the statute or the regulation in order to comply with the content requirements of the 3.159 notice. See VAOPGCPREC 7-2004 (July 16, 2004). Further, 38 U.S.C.A. § 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim. Therefore, even though the veteran in this case was not told

- 4



to submit any evidence in his possession that pertained to the claim, this is not an error which would prevent adjudication of his claim.

In addition, in the November 2004 letter sent to the veteran from RO, the veteran was informed that he should send any additional information within 30 days. A recent court decision held that VA must wait one year before denying a claim. See Paralyzed Veterans of America, et. al. v. Secretary of Department of Veterans Affairs (PV A), 345 F.3d 1334 (Fed. Cir. 2003). In the Veterans Benefits Act of 2003, Congress reinstated VA's authority to make decisions on all claims without waiting one year. Veterans Benefits Act of2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). Therefore, the Board may proceed with adjudication of this claim.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2004).

The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). However, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pes Planus

The veteran seeks an increased evaluation for his service-connected pes planus, currently evaluated as 30 percent disabling.

- 5 



Pursuant to Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities. A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In addition, Diagnostic Code 5278 provides a 50 percent disability rating for acquired bilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283, and 5284 are not appropriate in the present case as they do not provide for rating evaluations in excess of 30 percent. See 38 C.F.R. § 4.71a Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2004).

On VA examination in October 1998, the veteran complained of painful feet with pain radiating into the distal leg. He reported that he does not use any orthosis. Examination of the feet showed a moderate degree of flat feet on both sides. Hallux valgus was noted at about 30 degrees of deflexion. The veteran complained of pain on palpation over the metatarsal phalangeal joint. There were no calluses and no limitation of motion of the ankles. Power was satisfactory and ankle pulse was palpable. The diagnoses were: flat feet with chronic pain in the feet; and bilateral hallux valgi.

The veteran was examined by VA in August 2000. He complained of pain at the back of both ankles, sometimes radiating proximately into the calf. He also noted having pain in the forefoot. Examination showed moderately noticeable flat feet on both sides, right more than the left. Tiptoeing was possible with pain. A hallux. valgus deformity on both sides was noted. There was no swelling, discoloration or tenderness. A hard thick callus type of skin was noted near the medial side of the metatarsal joint of the big toe on both sides. Joint motion was nontender. X-rays were noted to show moderate degrees of flat feet with hallus valgus on both sides.

- 6



The diagnosis was, moderate pes planus on both feet right more than the left, with hallux valgus. Subjective complaint of pain in both feet.

At a personal hearing before a hearing officer at the RO in July 2000, the veteran noted that he has spasms in his feet traveling up to his knees, pain, and calluses. He stated that he does not wear orthopedic shoes. A complete transcript is of record.

On VA examination in December 2003, the veteran complained of painful feet, which were getting worse. He also complained of discomfort radiating towards his ankle and legs. It was noted that he does not use any insert or orthosis. Examination of the right foot showed a flat foot condition with the heel in valgus. It was noted that there was no evidence of extreme pronation. The plantar surface was not tender and there were no calluses. The Achilles tendon was in neutral position without any weakness. Manipulation of the forefoot did not produce pain. The left foot showed a lesser degree of flat feet condition and less prominent metatarsal head. There was a minor hallux valgus. The examiner noted that there was no spasm or tenderness and the heel appeared to be neutral with weightbearing along the second metatarsal line. Ankle pulse was palpable and there was no tenderness or pain on movement of the joint. Diagnostic studies including X-rays of both feet revealed moderate degree of flat feet, right more than the left as well as hallux valgus with metatarsus adductus. The diagnoses were: history of painful feet, gradually getting worse; currently evidence of bilateral pes planus, right more than the left with valgus heel on the right side; there is evidence of halux valgus on both sides with mild metatarsus adductus; the Achilles tendon is intact and there is no abnormal motion between the forefoot and the hind foot; ankle pulse is palpable on both sides. The examiner noted that the claims file had been reviewed.

Applying the rating criteria to the facts of this case, the Board finds that the evidence is against a rating evaluation in excess of 30 percent for a bilateral pes planus. The objective medical evidence of record does not show that the veteran's feet have marked pronation, extreme tenderness of plantar surfaces, marked inward displacement, severe spasm of the Achilles tendon, or claw feet with hammer toes and painful callosities. Rather, the October 1998, August 2000,and December 2003 VA examiners found no more than moderate flat feet. The December 2003

- 7 



examiner noted no evidence of extreme pronation, and no evidence of tenderness, spasm or calluses. In addition, there was no evidence that the veteran wore corrective shoes or inserts, and he expressly denied having to wear them at his personal hearing. Finally, there is no evidence that the veteran's feet exhibited claw foot or hammer toes. As such, the criteria for a rating in excess of 30 percent are not met for bilateral pes planus.

The Board has also considered whether the veteran's bilateral foot disorder warrants an increased rating on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement. Such elements are not supported by adequate pathology such that would warrant a rating higher than that currently assigned. Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased rating under these circumstances.

Accordingly, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for bilateral pes planus, and the claim must be denied.

Skin

The veteran seeks an increased evaluation for his service-connected skin disability, currently evaluated as 30 percent disabling.

The veteran was examined by VA in October 1998. He complained of tinea versicolor, worse in the summertime and of athlete's feet. Examination showed the back to be clear with two hypopigmented scaly patches in the groin area. Post inflammatory hyperpigmented lesion on the upper inner thighs and perineum was noted, as were toe web scale and maceration on both feet. Onychomycosis of the 1 st toenails was noted bilaterally. The diagnoses were: tinea versicolor; dematophyte infection of the groin and feet along with onychomycosis; tinea cruris, and tenia pedis.

- 8 



At his July 2000 hearing before a hearing officer at the RO, the veteran stated that he has skin conditions on several areas of his body. He reported having itching, and seepage. A complete transcript is of record.

On VA examination in August 2000, the veteran had discoloration of the mid-upper back approximately 1% total body surface area and a powdery, scaly discoloration in both axillae. In the groin there was a popular sqaumos eruption with raised borders affecting the inner thighs and extending to the posterior thighs up into the rectal area. The soles of the feet had a floridly thick scale extending up the Achilles tendon in between the toes with all ten toenails thickened and dystrophic. KOH prep confirmed the presence of fungal hyphae in the groin and on the soles of the feet as well as spores on the back and axilla. The diagnosis was as follows: the above tests confirmed the continued presence of tenia pedis, onychomycosis, tinea cruris and tinea versicolor in the above described distribution.

The veteran was examined by VA in December 2003. He complained of itching. Examination showed a 4% total body surface area mainly in the groin revealing dyschromia with an annular scale and the inferior scrotum had some mild scale and another 0.5% total body surface. The examiner noted some ulcers with some lichenification and papules. It was noted that the veteran had taken oral medication in the past, but that he did not believe it helped him. There was a 1.5% total body surface area of the abdomen showing a melanotic patch consistent with vitiligo. The examiner noted another 4% total body surface area covered with scabies on the soles of both feet with erosion of the tops of both feet and all toenails were dystrophic. The anterior chest had faint dyschromia of approximately 0.5% total body surface area. It was reported that thus, the entire body surface area covered by some rash is 9.5%. The examiner reported that the total area of exposed skin covered by rash is 0%. There were no skin ulcers, and no crusting. He had scales covering the entire feet bilaterally both top and bottom with markedly dystrophic and disfigured toenails. The examiner stated that otherwise, the skin was without significant disease to the naked eye. There was exfoliation of the scale limited to 4& of the total body surface area of the feet. There was a history of crusting, but none currently and a history of ulcers with none noted. He had constant itching.

- 9 



The diagnoses were: tenia versicolor mild, vitiligo minimal, tenia pedis and onychomycosis, severe with pruritis, by history.

Effective August 30, 2002, VA amended the rating schedule for evaluating skin disabilities. See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (codified at 38 C.F.R. § 4.118). The veteran was informed of the old and new criteria in the supplemental statement of the case sent to him in April 2004. Where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent Congressional or Secretarial intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997).

In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change. The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change. As such, VA must generally consider the claim pursuant to both versions during the course of an appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Pursuant to the former criteria, under that diagnostic code, a 30 percent rating required that the disability be manifested by constant exudation or itching, extensive lesions, or marked disfigurement. A 50 percent evaluation required that the condition be manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.

Pursuant to the revised criteria, a note states that dermatophytosis should be rated depending upon the predominant disability, and where, as here, it is dermatitis or eczema, it should continue to be rated as dermatitis or eczema under Diagnostic

- 10



Code 7806. The revised criteria provide that a 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. A maximum rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve-month period.

Under DC 7806 criteria, prior to August 30, 2002, while there is evidence of scaling or exfoliation, there is no evidence of the combination of scaling and systemic or nervous manifestations that meet the 50 percent rating. For this reason, a rating in excess of 30 percent under DC 7806, prior to August 30, 2002, is not warranted.

As for the current DC 7813, the predominant disability picture is scaling and infected toe nails, not scarring. Therefore, the applicable DC for rating the disability is DC 7806. While the veteran noted past use of oral medication and topical medication, there is no evidence that the veteran is on constant or near-constant systemic therapy or other immunosuppressive drugs during the past 12month period, or evidence that more than 40 percent of exposed areas are affected, since the examiner noted that 0% of the exposed area is involved, or evidence of more than 40 percent of the entire body is affected, the criteria for a 60 percent have not been met.

Extra Schedular Consideration

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) (2004), provides that, in "exceptional case[s], where the schedular evaluations are found to be inadequate, . . . an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. . ." may be granted. Generally speaking, for a specific case to be deemed "exceptional," it should present "such an exceptional or unusual disability picture[,]

- 11 


with such related factors as marked interference with employment or frequent periods of hospitalization[,] as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2004).

The Board finds that the veteran's disabilities do not constitute an "exceptional case" as to allow for the assignment of an extraschedular rating. The record does not show either that the veteran's disabilities subject him to frequent periods of hospitalization or that either interferes with his employment to an extent greater than that which is contemplated by the assigned rating, as deemed appropriate by the Board. And, as is apparent from the foregoing discussion, it cannot be said that the schedular rating criteria are inadequate in this instance.

ORDER

An increased evaluation beyond 30 percent for pes planus is denied.

An increased evaluation beyond 30 percent for tinea pedis, tenia cruris, and tenia versicolor, is denied.

F.JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 12 




